Hurt, J.
The conviction in this case is for murder of the second degree. The facts warrant the verdict.
The defendant cannot complain of the charge of the court. It is as fair and • favorable to him as under the facts he had a right to expect or demand, and a fair and impartial trial was had.
There is no question involved worthy of discussion except that which is now settled in Neyland v. The State, decided at the present term, ante, page 536.
The judgment is affirmed.

Affirmed.

Opinion delivered March 17, 1883.